o f f i c e o f t h e c h i e f c o u n s e l number info release date conex-115853-10 the honorable john tanner u s house of representatives washington dc department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date index number attention -------------------- dear mr tanner i am responding to your letter of date on behalf of the --------------------------------- ---------- -----------------------asks whether the costs of buying training and maintaining a service animal to assist individuals with mental health disabilities qualify for the medical_expense_deduction under sec_213 of the internal_revenue_code sec_213 provides a deduction for expenses paid for medical_care of the taxpayer spouse or dependent to the extent the expenses exceed percent of adjusted_gross_income sec_213 defines medical_care as amounts paid for the diagnosis cure mitigation treatment or prevention of disease or for the purpose of affecting a structure or function of the body deductions for medical_care allowable under sec_213 are limited to expenses paid primarily for the prevention or alleviation of a physical or mental defect or illness sec_1_213-1 of the income_tax regulations furthermore under those regulations an expenditure that is merely beneficial to the general health of an individual is not for medical_care whether an expenditure is primarily for medical_care is a question of fact that must be determined on a case-by-case basis a taxpayer who claims that an expense of a peculiarly personal nature is primarily for medical_care must establish that fact the courts have looked toward objective factors to determine whether an otherwise personal_expense is for medical_care the taxpayer’s motive or purpose for making the expenditure whether a physician has diagnosed a medical_condition and recommended the item as treatment or mitigation linkage between the treatment and the illness treatment effectiveness and proximity in time to the onset or recurrence of a disease 12_tc_409 the taxpayer also must establish that the expense would not have been paid but for the disease or illness a personal_expense is not deductible as medical_care if the taxpayer conex-115853-10 would have paid the expense even in the absence of a medical_condition commissioner v 62_tc_813 the costs of buying training and maintaining a service animal to assist an individual with mental disabilities may qualify as medical_care if the taxpayer can establish that the taxpayer is using the service animal primarily for medical_care to alleviate a mental defect or illness and that the taxpayer would not have paid the expenses but for the disease or illness i hope this information is helpful if you need further assistance please call me or ------ ----- identification_number ---------- at -------------------- sincerely george blaine george blaine associate chief_counsel income_tax and accounting
